Exhibit 10.70

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

AGREEMENT, made and entered into as of the 7th day of June, 2005, by and between
Perry Ellis International, Inc., a Florida corporation (together with its
successors and assigns permitted under this Agreement, the “Company”), and
George Feldenkreis (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Executive is currently serving as the Chairman of the Board of
Directors and Chief Executive Officer of the Company;

 

WHEREAS, the Company desires to continue the employment of the Executive as its
Chairman and Chief Executive Officer and to enter into an employment agreement
embodying the terms of such employment (this “Agreement”);

 

WHEREAS, Executive desires to enter into this Agreement and to accept such
employment, subject to the terms and provisions of this Agreement;

 

WHEREAS, the Company and the Executive have entered into an employment agreement
dated September 19, 1995 (the “Existing Employment Agreement”) that
automatically renews the employment term for another year unless and until the
Company or the Executive notify one another at least 90 days prior to May 28 of
the applicable year that it or he does not want the term to so renew;

 

WHEREAS, the Existing Employment Agreement is currently scheduled to expire on
May 28, 2006 if the Company or the Executive notify one another at least 90 days
prior to May 28, 2006 that it or he does not want the term to so renew;

 

WHEREAS, the Company and the Executive desire to change the existing employment
arrangements between the Company and the Executive including, inter alia,
changing the automatically renewing employment term to a term having a fixed
number of years; and

 

WHEREAS, the Company and the Executive desire that this Agreement replace the
Existing Employment Agreement in its entirety;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

 

1. Definitions.

 

(a) “Accelerated Equity Award Gains” shall mean the sum of (x) the Accelerated
Option and SAR Gains and (y) the Accelerated Share Award Gains.



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) “Accelerated Options” shall mean those unvested stock options that become
vested in accordance with Sections 11(d), 11(e) or 11(g).

 

(c) “Accelerated Option and SAR Gains” shall mean:

 

  (1) in the case of any Accelerated Option, or any Accelerated SAR that is
settled in shares of the Company’s common stock, the product of:

 

  (A) the number of shares of the Company’s common stock acquired by the
Executive upon exercise of any Accelerated Option or Accelerated SAR, multiplied
by

 

  (B) the difference between (x) the fair market value per share of the
Company’s common stock underlying such Accelerated Option or Accelerated SAR as
of the date on which the Executive exercised the Accelerated Option or
Accelerated SAR less (y) the exercise price or grant price (as equitably
adjusted) of such Accelerated Option or Accelerated SAR; or

 

  (2) in the case of any Accelerated SAR that is settled in cash or in property,
other than shares of the Company’s common stock, the amount of cash and fair
market value of any property paid or transferred to the Executive with respect
to the Accelerated SAR.

 

(d) “Accelerated Share Award Gains” shall mean the aggregate value of the
Accelerated Shares based on the closing price the Company’s common stock value
determined on whichever of the following dates produces the greatest value:

 

  (1) the Termination Date;

 

  (2) the date on which the Executive breaches Sections 13(a) or 13(b) below; or

 

  (3) the date on which the Executive transfers or otherwise disposes of the
Accelerated Shares.

 

(e) “Accelerated SARs” shall mean those unvested stock appreciation rights that
become vested in accordance with Sections 11(d), 11(e), or 11(g).

 

- 2 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(f) “Accelerated Shares” shall mean those shares of the Company’s common stock
granted by the Company to the Executive as compensation for services that would
have been forfeited in the event that the Executive’s employment with the
Company had been terminated by the Company for Cause in accordance with Section
11(c) below.

 

(g) “Base Salary” shall mean the Executive’s base salary as determined in
accordance with Section 4 below.

 

(h) “Board” shall mean the board of directors of the Company.

 

(i) “Bonus Opportunity” shall mean the Executive’s Threshold Bonus opportunity,
Target Bonus opportunity and Maximum Bonus opportunity as described in Section 5
below.

 

(j) “Cause” shall mean:

 

  (1) a conviction of the Executive, or a plea of nolo contendere, to a felony
involving moral turpitude; or

 

  (2) willful misconduct or gross negligence by the Executive resulting, in
either case, in material economic harm to the Company; or

 

  (3) a willful continued failure by the Executive to carry out the reasonable
and lawful directions of the Board; or

 

  (4) fraud, embezzlement, theft or dishonesty of a material nature by the
Executive against the Company or any Subsidiary or a willful material violation
by the Executive of a policy or procedure of the Company, resulting, in any
case, in material economic harm to the Company; or

 

  (5) a willful material breach by the Executive of this Agreement.

 

An act or failure to act shall not be “willful” if (i) done by the Executive in
good faith or (ii) the Executive reasonably believed that such action or
inaction was in the best interests of the Company.

 

(k) “Change in Control” shall mean:

 

  (1) the acquisition by any person, entity or “group” (as defined in Section
13(d) of the Exchange Act) (other than by (i) any subsidiary or affiliate of the
Company, (ii) any entity owned, directly or indirectly, 50% or more by the
Company, (iii) any employee benefit plan of any such entity, or (iv) the
Feldenkreis Family and/or any entity for their benefit), through one transaction

 

- 3 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

or a series of related transactions of 50% or more of the combined voting power
of the then outstanding voting securities of the Company; or

 

  (2) the liquidation or dissolution of the Company (other than a dissolution
occurring upon a merger or consolidation thereof); or

 

  (3) the sale, transfer or other disposition of all or substantially all of the
assets of the Company through one transaction or a series of related
transactions to one or more persons or entities that are not, immediately prior
to such sale, transfer or other disposition, affiliates of the Company.

 

(l) “COBRA” shall mean the federal law with respect to continuation of health
coverage created under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time.

 

(m) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

(n) “Competitive Activity” shall mean an activity in which the Executive engages
directly or indirectly (whether as a principal, agent, partner, employee,
investor, owner, consultant, board member or otherwise) that is in material
direct competition with the Company or any of its Subsidiaries in any of the
States within the United States, or countries within the world, in which the
Company or any of its Subsidiaries conducts business with respect to a business
in which the Company or any of its Subsidiaries engaged during the Term of
Employment; provided, however, that an ownership interest of 1% or less in any
publicly held company shall not constitute a Competitive Activity; and further
provided, however, that the Executive may be employed by or otherwise associated
with a business or entity of which a subsidiary, division, segment, unit, etc.
is in material direct competition with the Company or any Subsidiary but as to
which such subsidiary, division, segment, unit, etc. the Executive has no direct
or indirect responsibilities or involvement so long as the Executive does not
breach the covenant of confidentiality contained in Section 12 below.

 

(o) “Disability” shall mean the Executive’s inability to substantially perform
his essential duties and responsibilities under this Agreement, with or without
reasonable accommodation, for a period of (i) 6 consecutive months or (ii) 180
days in any 12-month period, as determined by a licensed physician mutually
selected by the Company and the Executive. If the Parties cannot so agree on a
licensed physician, each Party shall select a licensed physician and the two
licensed physicians shall select a third licensed physician who shall make such
determination for this purpose.

 

(p) “Effective Date” shall mean February 1, 2005.

 

- 4 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

(q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

(r) “Existing Employment Agreement” shall mean the employment agreement by and
between the Company and the Executive dated September 19, 1995.

 

(s) “Feldenkreis Family” shall mean (i) the Executive, (ii) any spouse, parent,
sibling or descendant of the Executive, and (iii) any spouse or descendant of
any parent, sibling or descendent of the Executive.

 

(t) “Good Reason” shall mean, without the Executive’s prior written consent, the
occurrence of any of the following events or actions within the 90-day period
preceding a termination of employment by the Executive:

 

  (1) a reduction of the Executive’s Base Salary or Bonus Opportunity (i.e. –
not a reduction of any actual bonus amount (if any) paid from year to year); or

 

  (2) an actual relocation of the Executive’s principal office that is more than
25 miles from Miami, Florida; or

 

  (3) a diminution of the Executive’s title, authority, duties or
responsibilities, or the assignment to the Executive of titles, authority,
duties or responsibilities that are materially inconsistent with his titles,
authority, duties and/or responsibilities under Section 3 below, other than an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is promptly remedied; or

 

  (4) a failure to re-elect the Executive as a member of the Board; or

 

  (5) a failure of the Company to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
the assets of the Company within 15 days after a merger, consolidation, sale or
similar transaction; or

 

  (6) a material breach by the Company of this Agreement.

 

(u) “LTIC” shall mean long-term incentive compensation.

 

(v) “Maximum Bonus” shall mean the maximum annual incentive award opportunity
described in Section 5 below.

 

(w) “Noncompetition Period” shall mean the period commencing on the Effective
Date and ending on (i) if the Executive’s employment is terminated in accordance
with

 

- 5 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

Section 11(b), 11(c), 11(d), 11(e), 11(f) or 11(g) below during the Term of
Employment, then the 2nd anniversary of the Termination Date, (ii) if the
Executive’s employment is terminated on account of the Executive’s death in
accordance with Section 11(a), then the date of the Executive’s death, or (iii)
if the Term of Employment ends and the Executive’s employment has not been
terminated in accordance with Section 11 below, then the 5th anniversary of the
Effective Date.

 

(x) “Nonsolicitation Period” shall mean the period commencing on the Effective
Date and ending on (i) if the Executive’s employment is terminated in accordance
with Section 11(b), 11(c), 11(d), 11(e), 11(f) or 11(g) below during the Term of
Employment, then the 2nd anniversary of the Termination Date, (ii) if the
Executive’s employment is terminated on account of the Executive’s death in
accordance with Section 11(a), then the date of the Executive’s death, or (iii)
if the Term of Employment ends and the Executive’s employment has not been
terminated in accordance with Section 11 below, then the 6th anniversary of the
Effective Date.

 

(y) “Subsidiary” shall mean a corporation of which the Company owns more than
50% of the Voting Stock or any other business entity in which the Company
directly or indirectly has an ownership interest of more than 50%.

 

(z) “Target Bonus” shall mean the target annual incentive award opportunity
described in Section 5 below.

 

(aa) “Threshold Bonus” shall mean the threshold annual incentive award
opportunity described in Section 5 below.

 

(bb) “Term of Employment” shall mean the period specified in Section 2 below.

 

(cc) “Termination Date” shall mean the date that the Executive’s employment is
terminated (either by death, by the Company or by the Executive) in accordance
with Section 11 below.

 

(dd) “Voting Stock” shall mean capital stock of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

 

2. Term of Employment.

 

The Company hereby employs the Executive, and the Executive hereby accepts such
employment, for the period commencing on the Effective Date and ending on the
earlier of (i) the 5th anniversary of the Effective Date or (ii) the Termination
Date. The Company and the Executive shall both notify the other Party in writing
on or about the 4th anniversary of the Effective Date that the Term of
Employment will end in 1 year.

 

- 6 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

3. Position, Duties and Responsibilities; Reporting.

 

(a) As of the Effective Date and continuing for the remainder of the Term of
Employment, the Executive shall be employed as the Chairman and Chief Executive
Officer of the Company and shall be responsible for the operations and other
general management of the affairs of the Company. The Executive shall serve the
Company faithfully, conscientiously and to the best of the Executive’s ability
and shall promote the interests and reputation of the Company. Unless prevented
by sickness or Disability, the Executive shall devote a majority of the
Executive’s time, attention, knowledge, energy and skills, during normal working
hours, and at such other times as the Executive’s duties may reasonably require,
to the duties of the Executive’s employment. The Executive, in carrying out his
duties under this Agreement, shall report solely and directly to the Board.
Provided that the following activities do not materially interfere with the
Executive’s duties and responsibilities as Chairman and Chief Executive Officer
of the Company, the Executive may (i) engage in charitable and community
affairs, so long as such activities are consistent with his duties and
responsibilities under this Agreement, (ii) manage his personal investments, and
(iii) serve on the boards of directors of other companies (but not more than 3
public companies without the Board’s prior written consent).

 

(b) It is the intention of the Parties that the Executive shall serve as a
member of the Board at all times during the Term of Employment.

 

4. Base Salary.

 

During the 1st year of the Term of Employment, the Executive shall be paid an
annualized Base Salary of not less than $900,000. The Base Salary shall be
payable in accordance with the regular payroll practices of the Company. The
Base Salary shall be reviewed no less frequently than annually for purposes of
increase in the discretion of the Board; provided, however, that the Base
Salary, if increased, shall never be decreased from such increased amount unless
the Executive provides his prior written consent to such decrease.

 

5. Annual Incentive Compensation Programs.

 

During the Term of Employment, the Executive shall participate in the Company’s
annual incentive compensation plan, program and/or arrangements applicable to
senior-level executives as established and modified from time to time by the
Board in its sole discretion. During the Term of Employment, the Executive shall
have a Threshold Bonus opportunity under such plan or program equal to 60% of
his current Base Salary, a Target Bonus opportunity under such plan or program
equal to 100% of his current Base Salary, and a Maximum Bonus under such plan or
program equal to 180% of his current Base Salary, in each case based on
satisfaction of performance criteria to be established by the Compensation
Committee of the Board within the first 3 months of each fiscal year that begins
during the Term of Employment. Payment of annual incentive compensation awards
shall be made in the same manner and at the same time that other senior-level
executives receive their annual incentive compensation awards.

 

- 7 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

6. Long-Term Incentive Compensation Programs.

 

During the Term of Employment, the Executive shall be eligible to participate in
the Company’s applicable long-term incentive compensation plan as may be
established and modified from time to time by the Board in its sole discretion
commensurate with his titles and position, and shall be eligible to receive
awards under that plan in such form and amounts, and subject to such conditions,
as the Compensation Committee shall determine each year.

 

7. Employee Benefit Programs.

 

(a) During the Term of Employment, the Executive shall be entitled to
participate in all employee welfare and pension benefit plans, programs and/or
arrangements applicable to the senior-level executives.

 

(b) During the Term of Employment, the Company shall provide and/or pay for a
life insurance policy on the Executive’s life with a $5 million death benefit.
The Executive shall designate in his sole discretion the beneficiary under such
policy. If the life insurance cannot be purchased at standard rates, then the
Company shall provide and/or pay for that amount of insurance that can be
purchased for premiums equal to the coverage specified above at standard rates.

 

8. Reimbursement of Business Expenses.

 

During the Term of Employment, the Executive is authorized to incur reasonable
business expenses in carrying out his duties and responsibilities under this
Agreement, and the Company shall promptly reimburse him for all such reasonable
business expenses incurred in connection with carrying out the business of the
Company, subject to documentation in accordance with the Company’s policy. The
Company shall pay directly or reimburse the Executive for all attorney’s fees,
disbursements and costs incurred by the Executive in connection with the
negotiation, preparation and execution of this Agreement, up to a maximum of
$35,000, subject to proper documentation.

 

9. Perquisites.

 

During the Term of Employment, the Executive shall be entitled to participate in
the Company’s executive perquisite and fringe benefit programs applicable to the
Company’s senior-level executives in accordance with the terms and conditions of
such arrangements as are in effect from time to time. Notwithstanding anything
contained in this Agreement to the contrary, the Executive shall be entitled to
commercial first-class air travel and accommodations when traveling on Company
business.

 

- 8 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

10. Vacation.

 

The Executive shall be entitled to at least 30 paid vacation days per calendar
year in accordance with the Company’s vacation policy in effect from time to
time, including but not limited to the policies with respect to carryover or
forfeiture of unused vacation days.

 

11. Termination of Employment.

 

(a) Termination of Employment Due to Death. In the event of the Executive’s
death during the Term of Employment, the Term of Employment shall end as of the
date of the Executive’s death and his estate and/or beneficiaries, as the case
may be, shall be entitled to the following:

 

  (1) Base Salary earned but not paid prior to the date of the Executive’s
death, payable within 15 days of the Termination Date;

 

  (2) all annual incentive compensation awards with respect to any year prior to
the year in which the date of the Executive’s death occurs that have been earned
but not paid, payable (i) if the amount of the award had been determined as of
or prior to the Termination Date, then within 15 days of the Termination Date or
(ii) if the amount of the award had not been determined as of or prior to the
Termination Date, then at such time as such awards would have been paid in the
absence of such termination of employment;

 

  (3) a pro rata Target Bonus, payable within 15 days of the Termination Date;

 

  (4) all restricted stock, restricted stock units, performance shares,
performance units, stock options, stock appreciation rights and all other
equity-based LTIC awards shall immediately vest as of the Termination Date and
be paid or distributed, as the case may be, within 15 days of the Termination
Date;

 

  (5) all performance-based compensation payable in cash and based on a
performance metric other than stock price shall be paid on a pro rata basis
based on the portion of the performance period completed as of the Termination
Date and assuming, for these purposes, that all target goals had been achieved
as of the Termination Date, payable within 15 days of the Termination Date;

 

  (6) all stock options held by the Executive as of the date of the Executive’s
death and that were granted prior to the Effective Date shall remain exercisable
until such times as they terminate in accordance with the terms of the
applicable stock option agreements;

 

- 9 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (7) all stock options held by the Executive as of the date of the Executive’s
death and that were granted on or after the Effective Date shall remain
exercisable until the earlier of:

 

  (A) the stock option’s originally scheduled expiration date, or

 

  (B) the end of the 1-year period immediately following the Termination Date;

 

  (8) all premiums on health insurance for his spouse and his dependents shall
be fully paid by the Company for as long as they are eligible for COBRA coverage
under the Company’s heath plan;

 

  (9) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 7, 8, 9 or 10 above; and

 

  (10) such other or additional benefits, if any, as may be provided under
applicable plans, programs and/or arrangements of the Company.

 

(b) Termination of Employment Due to Disability. If the Executive’s employment
is terminated due to Disability during the Term of Employment, either by the
Company or by the Executive, the Term of Employment shall end as of the date of
the termination of the Executive’s employment and the Executive shall be
entitled to the following:

 

  (1) Base Salary earned but not paid prior to the Termination Date, payable
within 15 days of the Termination Date;

 

  (2) all annual incentive compensation awards with respect to any year prior to
the year in which the Termination Date occurs that have been earned but not
paid, payable (i) if the amount of the award had been determined as of or prior
to the Termination Date, then within 15 days of the Termination Date or (ii) if
the amount of the award had not been determined as of or prior to the
Termination Date, then at such time as such awards would have been paid in the
absence of such termination of employment;

 

  (3) a pro rata Target Bonus, payable within 15 days of the Termination Date;

 

  (4) all restricted stock, restricted stock units, performance shares,
performance units, stock options, stock appreciation rights and all other
equity-based LTIC awards shall immediately vest as of the Termination Date and
be paid or distributed, as the case may be, within 15 days of the Termination
Date;

 

- 10 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (5) all performance-based compensation payable in cash and based on a
performance metric other than stock price shall be paid on a pro rata basis
based on the portion of the performance period completed as of the Termination
Date and assuming, for these purposes, that all target goals had been achieved
as of the Termination Date, payable within 15 days of the Termination Date;

 

  (6) all stock options held by the Executive as of the Termination Date and
that were granted prior to the Effective Date shall remain exercisable until
such times as they terminate in accordance with the terms of the applicable
stock option agreements;

 

  (7) all stock options held by the Executive as of the Termination Date and
that were granted on or after the Effective Date shall remain exercisable until
the earlier of:

 

  (A) the stock option’s originally scheduled expiration date, or

 

  (B) the end of the 1-year period immediately following the Termination Date;

 

  (8) all premiums on health insurance for himself, his spouse and his
dependents shall be fully paid by the Company for as long as they are eligible
for COBRA coverage under the Company’s heath plan;

 

  (9) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 7, 8, 9 or 10 above; and

 

  (10) such other or additional benefits, if any, as may be provided under
applicable plans, programs and/or arrangements of the Company.

 

In no event shall a termination of the Executive’s employment for Disability
occur unless the Party terminating the Executive’s employment gives written
notice to the other Party in accordance with Section 26 below.

 

(c) Termination of Employment by the Company for Cause. If the Company
terminates the Executive’s employment for Cause during the Term of Employment,
the Term of Employment shall end as of the date of the termination of the
Executive’s employment for Cause and the Executive shall be entitled to the
following:

 

  (1) Base Salary earned but not paid prior to the Termination Date;

 

  (2) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 7, 8, 9 or 10 above; and

 

- 11 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (3) such other or additional benefits, if any, as are provided under
applicable plans, programs and/or arrangements of the Company.

 

In no event shall a termination of the Executive’s employment for Cause occur
unless the Company gives written notice to the Executive in accordance with
Section 26 below stating with specificity the events or actions that constitute
Cause and providing the Executive with an opportunity to cure (if curable)
within a reasonable period of time. No termination of the Executive’s employment
for Cause shall be permitted unless the Termination Date occurs during the
120-day period immediately following the date that the events or actions
constituting Cause first become known to the Board. Cause shall in no event be
deemed to exist except upon a finding reflected in a resolution of the Board,
whose finding shall not be binding upon any decision-maker ruling on this
Agreement, at a meeting to which the Executive (and the Executive’s counsel)
shall be invited upon proper notice. If the Executive’s employment is terminated
by the Company under this Section 11(c) based on Cause pursuant to Section
1(j)(1) above and the Executive’s conviction is overturned on appeal, then the
Executive’s employment shall be deemed to have been terminated by the Company
without Cause in accordance with Section 11(d) below.

 

(d) Termination of Employment by the Company Without Cause. If the Executive’s
employment is terminated by the Company without Cause, other than due to death
or Disability, the Term of Employment shall end as of the date of the
termination of the Executive’s employment without Cause and the Executive shall
be entitled to the following:

 

  (1) Base Salary earned but not paid prior to the Termination Date, payable
within 15 days of the Termination Date;

 

  (2) all annual incentive compensation awards with respect to any year prior to
the year in which the Termination Date occurs that have been earned but not
paid, payable (i) if the amount of the award had been determined as of or prior
to the Termination Date, then within 15 days of the Termination Date or (ii) if
the amount of the award had not been determined as of or prior to the
Termination Date, then at such time as such awards would have been paid in the
absence of such termination of employment;

 

  (3) a pro rata Target Bonus, payable within 15 days of the Termination Date;

 

  (4) a lump sum cash amount equal to 100% of the sum of (i) the greater of (x)
the Base Salary in effect on the Termination Date or (y) the Base Salary
immediately prior to any reduction that would constitute Good Reason, plus (ii)
the greater of (a) the Target Bonus in effect on the Termination Date or (b) the
Target Bonus immediately prior to any reduction that would constitute Good
Reason, payable within 15 days of the Termination Date;

 

- 12 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (5) all restricted stock, restricted stock units, performance shares,
performance units, stock options, stock appreciation rights and all other
equity-based LTIC awards shall immediately vest as of the Termination Date and
be paid or distributed, as the case may be, within 15 days of the Termination
Date;

 

  (6) all performance-based compensation payable in cash and based on a
performance metric other than stock price shall be paid on a pro rata basis
based on the portion of the performance period completed as of the Termination
Date and assuming, for these purposes, that all target goals had been achieved
as of the Termination Date, payable within 15 days of the Termination Date;

 

  (7) all stock options held by the Executive as of the Termination Date and
that were granted prior to the Effective Date shall remain exercisable until
such times as they terminate in accordance with the terms of the applicable
stock option agreements;

 

  (8) all stock options held by the Executive as of the Termination Date and
that were granted on or after the Effective Date shall remain exercisable until
the earlier of:

 

  (A) the stock option’s originally scheduled expiration date, or

 

  (B) the end of the 1-year period immediately following the Termination Date;

 

  (9) all premiums on health insurance for himself, his spouse and his
dependents shall be fully paid by the Company for as long as they are eligible
for COBRA coverage under the Company’s heath plan;

 

  (10) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 7, 8, 9 or 10 above; and

 

  (11) such other or additional benefits, if any, as are provided under
applicable plans, programs and/or arrangements of the Company.

 

In no event shall a termination of the Executive’s employment without Cause
occur unless the Company gives written notice to the Executive in accordance
with Section 26 below.

 

(e) Termination of Employment by the Executive for Good Reason. The Executive
may terminate his employment for Good Reason, provided that the Termination Date
occurs during the 120-day period immediately following the date that the events
or actions constituting Good Reason first become known to the Executive. Upon a
termination by the Executive of his employment for Good Reason, the Term of
Employment shall end as of the date

 

- 13 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

of the termination of the Executive’s employment for Good Reason and the
Executive shall be entitled to the same payments and benefits as provided in
Section 11(d) above. In no event shall a termination of the Executive’s
employment for Good Reason occur unless the Executive gives written notice to
the Company in accordance with Section 26 below stating with specificity the
events or actions that constitute Good Reason and providing the Company with an
opportunity to cure (if curable) within a reasonable period of time.

 

(f) Voluntary Termination of Employment by the Executive Without Good Reason. If
the Executive voluntarily terminates his employment without Good Reason, other
than a termination of employment due to death or Disability, the Term of
Employment shall end as of the date of the termination of the Executive’s
employment without Good Reason and the Executive shall be entitled to the same
payments and benefits as provided in Section 11(c) above, provided that the
Executive shall be entitled to all annual incentive compensation awards with
respect to any year prior to the year in which the Termination Date occurs that
have been earned but not paid, payable at such time as such awards would have
been paid in the absence of such termination of employment. In no event shall a
voluntary termination of the Executive’s employment without Good Reason occur
unless the Executive gives written notice to the Company in accordance with
Section 26 below at least 30 days prior to the date of the actual date of the
termination of the Executive’s employment. A termination of the Executive’s
employment under this Section 11(f) shall not be a breach of this Agreement.

 

(g) Termination of Employment in Connection with a Change in Control. If the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason during (i) the 6-month period immediately preceding
the date of the Change in Control or (ii) the 2-year period immediately
following the date of the Change in Control, the Term of Employment shall end as
of the date of the termination of the Executive’s employment without Cause or
for Good Reason, as the case may be, and Executive shall be entitled to the
following:

 

  (1) Base Salary earned but not paid prior to the Termination Date, payable
within 15 days of the Termination Date;

 

  (2) all annual incentive compensation awards with respect to any year prior to
the year in which the Termination Date occurs that have been earned but not
paid, payable (i) if the amount of the award had been determined as of or prior
to the Termination Date, then within 15 days of the Termination Date or (ii) if
the amount of the award had not been determined as of or prior to the
Termination Date, then at such time as such awards would have been paid in the
absence of such termination of employment;

 

  (3) a pro rata Target Bonus, payable within 15 days of the Termination Date;

 

- 14 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (4) a lump sum cash amount equal to 300% of the sum of (i) the greater of (x)
the Base Salary in effect on the Termination Date or (y) the Base Salary
immediately prior to any reduction that would constitute Good Reason, plus (ii)
the greater of (a) the Target Bonus in effect on the Termination Date or (b) the
Target Bonus immediately prior to any reduction that would constitute Good
Reason, payable within 15 days of the Termination Date;

 

  (5) all restricted stock, restricted stock units, performance shares,
performance units, stock options, stock appreciation rights and all other
equity-based LTIC awards shall immediately vest as of the Termination Date and
be paid or distributed, as the case may be, within 15 days of the Termination
Date;

 

  (6) all performance-based compensation payable in cash and based on a
performance metric other than stock price shall be paid on a pro rata basis
based on the portion of the performance period completed as of the Termination
Date and assuming, for these purposes, that all target goals had been achieved
as of the Termination Date, payable within 15 days of the Termination Date;

 

  (7) all stock options held by the Executive as of the Termination Date and
that were granted prior to the Effective Date shall remain exercisable until
such times as they terminate in accordance with the terms of the applicable
stock option agreements;

 

  (8) all stock options held by the Executive as of the Termination Date and
that were granted on or after the Effective Date shall remain exercisable until
the earlier of:

 

  (A) the stock option’s originally scheduled expiration date, or

 

  (B) the end of the 1-year period immediately following the Termination Date;

 

  (9) all premiums on health insurance for himself, his spouse and his
dependents shall be fully paid by the Company for as long as they are eligible
for COBRA coverage under the Company’s health plan;

 

  (10) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 7, 8, 9 or 10 above; and

 

  (11) such other or additional benefits, if any, as are provided under
applicable plans, programs and/or arrangements of the Company.

 

- 15 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

In no event shall a termination of the Executive’s employment without Cause in
connection with a Change in Control occur unless the Company gives written
notice to the Executive in accordance with Section 26 below.

 

(h) Golden Parachute Tax Gross-Up. If during or after the Term of Employment,
the Executive becomes subject to the excise tax imposed by Code Section 4999
(the “Parachute Excise Tax”), the Company and the Executive agree that:

 

  (1) If the aggregate of all “parachute payments” (as such term is used under
Code Section 280G) exceeds 300% of the “base amount” (as such term is used under
Code Section 280G) by less than $50,000, then the parachute payment shall be
reduced to 299.99% of such base amount;

 

  (2) If the aggregate of all parachute payments exceeds 300% of the base amount
by $50,000 or more, then the Company shall pay to the Executive a tax gross-up
payment so that after payment by or on behalf of the Executive of all federal,
state, and local excise, income, employment, Medicare and any other taxes
(including any related penalties and interest) resulting from the payment of the
parachute payments and the tax gross-up payments to the Executive by the
Company, the Executive retains on an after-tax basis an amount equal to the
amount that the Executive would have retained if he had not been subject to the
Parachute Excise Tax;

 

  (3) The computation of the excess parachute payment in accordance with Code
Section 280G shall be done by a nationally recognized and reputable independent
accounting or valuation firm mutually selected by the Executive and the Company,
and if the Parties cannot so agree on the selection of a firm, then each Party
shall select a firm and the two selected firms shall select a third firm that
shall make the computations for this purpose;

 

  (4) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any tax gross-up payments. Such notification shall be given as soon
as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which he gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the

 

- 16 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

       Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

  a. give the Company any information reasonably requested by the Company
relating to such claim,

 

  b. take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

  c. cooperate with the Company in good faith in order effectively to contest
such claim, and

 

  d. permit the Company to participate in any proceedings relating to such
claim;

 

       provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any excise tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 11(h), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
excise tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to

 

- 17 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

       payment of taxes for the taxable year of the Executive with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a gross-up payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority; and

 

  (5) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 11(h)(2), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 11(h)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 11(h)(2), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of gross-up payment required to be paid.

 

(i) Clawback of Certain Compensation and Benefits. If, after the termination of
the Executive’s employment with the Company for any reason other than by the
Company for Cause:

 

  (1) it is determined in good faith by the Board and in accordance with the due
process requirements of Section 11(c) that the Executive’s employment could have
been terminated by the Company for Cause under Section 11(c) above; or

 

  (2) the Executive breaches Sections 13(a) or 13(b) below; then

 

  (3) in addition to any other remedy that may be available to the Company in
law or equity and/or pursuant to any other provisions of this Agreement, the
Executive’s employment shall be deemed to have been terminated for Cause
retroactively to the Termination Date and the Executive shall also be subject to
the following provisions:

 

- 18 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (i) the Executive shall be required to pay to the Company, immediately upon
written demand by the Board, all amounts paid to him by the Company, whether or
not pursuant to this Agreement, on or after the Termination Date (including the
pre-tax cost to the Company of any benefits (other than those described in
clause (iii) of this Section 11(i)(3)) provided by the Company) that are in
excess of the total amount that the Company would have been required to pay (and
the pre-tax cost of any benefits (other than those described in clause (iii) of
this Section 11(i)(3)) that the Company would have been required to provide) to
the Executive if the Executive’s employment with the Company had been terminated
by the Company for Cause in accordance with Section 11(c) above;

 

  (ii) all vested and unvested stock options then held by the Executive shall
immediately expire; and

 

  (iii) the Executive shall be required to pay to the Company, immediately upon
written demand by the Board, an amount equal to all Accelerated Equity Award
Gains that the Executive has received.

 

Notwithstanding anything contained in this Agreement to the contrary, this
Section 11(i) shall not apply if the Board knew or should have known as of or
prior to the Termination Date that the Executive’s employment could have been
terminated for Cause in accordance with Section 11(c) above.

 

(j) No Mitigation; No Offset. In the event of any termination of the Executive’s
employment under this Section 11, the Executive shall be under no obligation to
seek other employment and there shall be no offset against amounts due the
Executive under this Agreement on account of any compensation attributable to
any subsequent employment that he may obtain except as specifically provided in
this Section 11. Notwithstanding anything contained in this Agreement to the
contrary, all compensation and benefits payable under this Section 11 shall be
reduced by any other compensation and benefits payable under any severance or
change-in-control plan, program, policy or arrangement of the Company in which
the Executive is a participant and under which he has actually and previously
received compensation and/or benefits.

 

(k) Return of Company Property. Following the Termination Date, the Executive or
his personal representative shall return all Company property in his possession,
including but not limited to all computer equipment (hardware and software),
telephones, facsimile machines, palm pilots and other communication devices,
credit cards, office keys, security access cards, badges, identification cards
and all copies (including drafts) of any

 

- 19 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

documentation or information (however stored) relating to the business of the
Company, its customers and clients or its prospective customers and clients
(provided that the Executive may retain a copy the addresses contained in his
rolodex, palm pilot, PDA or similar device).

 

(l) Resignation as an Officer and Director. On or before the Termination Date,
the Executive shall submit to the Company in writing his resignation as (i) an
officer of the Company and of all Subsidiaries and (ii) a member of the Board
and of the board of directors of all Subsidiaries.

 

(m) Nature of Payments. Any amounts due under this Section 11 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty.

 

(n) Waiver and Release. If the termination of the Executive’s employment is
subject to Section 11(d), 11(e), or 11(g), the Executive and the Company agree
that each Party shall execute a waiver and release substantially in the form
attached to this Agreement as Schedule A, and the Executive’s rights to receive
any payments or benefits pursuant to Section 11(d)(3) through 11(d)(9) or
Section 11(g)(3) through 11(g)(9) above shall be subject to and conditioned upon
the Executive’s execution of such waiver and release.

 

(o) Cooperation. Following the Term of Employment, the Executive shall give his
assistance and cooperation willingly, upon reasonable advance notice with due
consideration for his other business or personal commitments, in any matter
relating to his position with the Company, or his expertise or experience as the
Company may reasonably request, including his attendance and truthful testimony
where deemed appropriate by the Company, with respect to any investigation or
the Company’s defense or prosecution of any existing or future claims or
litigations or other proceedings relating to matters in which he was involved or
potentially had knowledge by virtue of his employment with the Company. In no
event shall his cooperation materially interfere with his services for a
subsequent employer or other similar service recipient. To the extent permitted
by law, the Company agrees that (i) it will promptly reimburse the Executive for
his reasonable and documented expenses in connection with his rendering
assistance and/or cooperation under this Section 11(o) upon his presentation of
documentation for such expenses and (ii) the Executive will be reasonably
compensated for any continued material services as required under this Section
11(o).

 

12. Confidentiality: Assignment of Rights.

 

(a) During the Term of Employment and thereafter, the Executive shall not
disclose to anyone or make use of any trade secret or proprietary or
confidential information of the Company, including such trade secret or
proprietary or confidential information of any customer or other entity to which
the Company owes an obligation not to disclose such information, which he
acquires during the Term of Employment, including but not limited to records
kept in the ordinary course of business, except (i) as such disclosure or use
may be required or appropriate in connection with his work as an employee of the
Company, (ii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the

 

- 20 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

business of the Company or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction to order him to divulge,
disclose or make accessible such information, (iii) as to such confidential
information that becomes generally known to the public or trade without his
violation of this Section 12(a), or (iv) to the Executive’s spouse, attorney
and/or his personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive’s tax, financial and other personal
planning (each an “Exempt Person”), provided, however, that any disclosure or
use of any trade secret or proprietary or confidential information of the
Company by an Exempt Person shall be deemed to be a breach of this Section 12(a)
by the Executive. For purposes of this Agreement, confidential information
includes all trade secrets and information disclosed to the Executive or known
by the Executive as a consequence of or through the unique position of his
employment with the Company (including information conceived, originated,
discovered or developed by the Executive and any information acquired by the
Company from others) prior to or after the Effective Date, and not generally or
publicly known, (other than as a result of unauthorized disclosure by the
Executive), with respect to the Company or the Company’s business, and including
proprietary or confidential information received by the Company from third
parties subject to an obligation on the Company’s part to maintain the
confidentiality of the information. If any person or authority makes a demand on
the Executive purporting to legally compel him to divulge any confidential
information, the Executive shall give notice of the demand to the Company within
a reasonable period of time so that the Company may first assess whether to
challenge the demand prior to the Executive’s divulging of such confidential
information. The Executive shall not divulge such confidential information
(unless compelled to do so by law or apparent legal authority) until the Company
either has concluded not to challenge the demand, or has exhausted its
challenge, including appeals, if any. Upon request by the Company, the Executive
shall deliver promptly to the Company upon termination of his services for the
Company, or at any time thereafter as the Company may request, all memoranda,
notes, records, reports, manuals, drawings, designs, computer files in any media
and other documents (and all copies thereof) relating to the Company containing
such confidential information and all property of the Company or any other
Company affiliate, which he may then possess or have under his control.

 

(b) The Executive hereby sells, assigns and transfers to the Company all of his
right, title and interest in and to all inventions, discoveries, improvements
and copyrightable subject matter (the “rights”) which during the Term of
Employment are made or conceived by him, alone or with others, and which are
within or arise out of any general field of the Company’s business or arise out
of any work he performs or information he receives regarding the business of the
Company while employed by the Company. The Executive shall fully disclose to the
Company as promptly as available all information known or possessed by him
concerning the rights referred to in the preceding sentence, and upon request by
the Company and without any further compensation in any form to him by the
Company, but at the expense of the Company, execute all applications for patents
and for copyright registration, assignments thereof and other instruments and do
all things which the Company may deem necessary to vest and maintain in it the
entire right, title and interest in and to all such rights.

 

- 21 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

13. Noncompetition; Nonsolicitation.

 

(a) The Executive covenants and agrees that during the Noncompetition Period he
shall not at any time, without the prior written consent of the Company directly
or indirectly, engage in a Competitive Activity or call on, solicit or do
business with any customer or client of the Company or any Subsidiary with
respect to a Competitive Activity.

 

(b) The Executive covenants and agrees that during the Nonsolicitation Period he
shall not at any time, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity, employ or
attempt to employ any employee of the Company or any Subsidiary (other than his
personal administrative assistant(s)) for the purpose of causing such employee
to terminate his or her employment with the Company or such Subsidiary.

 

(c) The Parties acknowledge that in the event of a breach or threatened breach
of Section 13(a) and/or Section 13(b) above, the Company shall not have an
adequate remedy at law. Accordingly, and notwithstanding anything contained in
this Agreement to the contrary, in the event of any breach or threatened breach
of Section 13(a) and/or Section 13(b) above, the Company shall be entitled to
seek such equitable and injunctive relief as may be available to restrain the
Executive and any business, firm, partnership, individual, corporation or entity
participating in the breach or threatened breach from the violation of the
provisions of Section 13(a) and/or Section 13(b) above. Nothing in this
Agreement shall be construed as prohibiting the Company from pursuing any other
remedies available at law or in equity for breach or threatened breach of
Section 13(a) and/or Section 13(b) above, including the recovery of damages.

 

14. Indemnification.

 

(a) The Company agrees that if the Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is the Executive’s alleged action in an official
capacity while serving as a director, officer, member, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company’s certificate of
incorporation or bylaws or resolutions of the Board and any applicable laws, or,
if greater, and not precluded by applicable laws, by the laws of the State of
Florida, against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
the Executive in connection therewith, and such indemnification shall continue
as to the Executive even if he has ceased to be a director, member, employee or
agent of the Company or other entity and shall inure to the benefit of the
Executive’s heirs, executors and administrators. The Company shall advance to
the Executive all reasonable costs and expenses incurred by him in connection
with a Proceeding within 20 days after receipt by the Company of

 

- 22 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

a written request for such advance. Such request shall include an undertaking by
the Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.

 

(b) Neither the failure of the Company (including its board of directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any proceeding concerning payment of amounts claimed by the
Executive under Section 14(a) above that indemnification of the Executive is
proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its board of directors, independent
legal counsel or stockholders) that the Executive has not met such applicable
standard of conduct, shall create a presumption that the Executive has not met
the applicable standard of conduct.

 

(c) The Company agrees to continue and maintain a directors and officers’
liability insurance policy covering the Executive to the extent the Company
provides such coverage for its other executive officers.

 

(d) The Company agrees that it will not, without the Executive’s prior written
consent, take any action that would result in the imposition of tax upon the
Executive under Code Section 409A, and that it will hold the Executive harmless
if any action it takes results in the imposition of such tax.

 

15. Assignability; Binding Nature.

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. The Executive may not assign or transfer
any of his rights or obligations under this Agreement.

 

16. Representation.

 

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization. The Executive represents and warrants that no agreement exists
between him and any other person, firm or organization that would be violated by
the performance of his obligations under this Agreement.

 

- 23 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

17. Entire Agreement.

 

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto. The Parties agree
that as of the Effective Date, the Existing Employment Agreement is null and
void and shall have no further force nor effect.

 

18. Amendment or Waiver.

 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

 

19. Withholding.

 

The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

20. Severability.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law. If such
invalidity or unenforceability is caused by length of time or size of area, or
both, the otherwise invalid provision shall be considered to be reduced to a
period or area which would cure such invalidity.

 

21. Survivorship.

 

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment hereunder, including without
limitation, the Company’s obligations under Sections 11 and 14 above and the
Executive’s obligations under Sections 12 and 13 above, and the expiration of
the Term of Employment, to the extent necessary to the intended preservation of
such rights and obligations.

 

22. Controlling Document.

 

If any provision of any agreement, plan, program, policy, arrangement or other
written document between or relating to the Company and the Executive conflicts
with any provision of this Agreement, the provision of this Agreement shall
control and prevail.

 

- 24 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

23. Beneficiaries/References.

 

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of his incompetence, reference in this Agreement to
the Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

 

24. Governing Law/Jurisdiction.

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Florida without reference to principles of
conflict of laws unless superseded by federal law.

 

25. Resolution of Disputes.

 

Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration, to be held in Miami, Florida or any other
location mutually agreed to by the Parties in accordance with the rules and
procedures of the American Arbitration Association governing employment
disputes. The Executive and the Company shall mutually select the arbitrator. If
the Executive and the Company cannot agree on the selection of an arbitrator,
each Party shall select an arbitrator and the two arbitrators shall select a
third arbitrator who shall resolve the dispute. Judgment upon the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof. All
arbitration costs shall be shared equally by the Parties, and all other costs
shall be borne by the Party incurring such cost.

 

26. Notices.

 

All notices shall be in writing, shall be sent to the following addresses listed
below or to such other address as either Party shall request by notice to the
other in accordance with this Section 26, using a reputable overnight express
delivery service, and shall be deemed to be received when sent.

 

If to the Company:

  Perry Ellis International, Inc.     3000 N.W. 107th Avenue     Miami, Florida
33172     Attention: General Counsel     with a copy to:     Steven B. Lapidus,
Esq.     Greenberg Traurig, P.A.     122 Brickell Avenue     Miami, Florida
33131

 

- 25 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

If to the Executive:   The Executive’s last known address     on file with the
Company     with a copy to:     Stewart Reifler, Esq.     Vedder, Price, Kaufman
& Kammholz, P.C.     805 Third Avenue     New York, New York 10022

 

27. Headings.

 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

28. Counterparts.

 

This Agreement may be executed in two or more counterparts, and such
counterparts shall constitute one and the same instrument. Signatures delivered
by facsimile shall be deemed effective for all purposes to the extent permitted
under applicable law.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- 26 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

PERRY ELLIS INTERNATIONAL, INC. By:  

/s/ Joseph P. Lacher

--------------------------------------------------------------------------------

Name:   Joseph P. Lacher Title:   Chairman of the Compensation Committee    

/s/ George Feldenkreis

--------------------------------------------------------------------------------

    George Feldenkreis

 

- 27 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

SCHEDULE A

 

RELEASE

 

This RELEASE (“Release”) dated as of this                      day between Perry
Ellis International, Inc., a Florida corporation (the “Company”), and George
Feldenkreis (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated June 7, 2005 under which the Executive was employed to serve as
the Company’s Chairman and Chief Executive Officer (the “Employment Agreement”);
and

 

WHEREAS, the Executive’s employment with the Company (has been) (will be)
terminated effective                     ; and

 

WHEREAS, pursuant to Section 11 of the Employment Agreement, the Executive is
entitled to certain compensation and benefits upon such termination, contingent
upon the execution of this Release;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:

 

1. Subject to Paragraph 3 below, the Executive, on his own behalf and on behalf
of his heirs, estate, beneficiaries and assigns, does hereby release the
Company, and any of its Subsidiaries or affiliates, and each past or present
officer, director, agent, employee, shareholder, and insurer of any such
entities, from any and all claims made, to be made, or which might have been
made of whatever nature, whether known or unknown, from the beginning of time,
including those that arose as a consequence of his employment with the Company,
or arising out of the severance of such employment relationship, or arising out
of any act committed or omitted during or after the existence of such employment
relationship, all up through and including the date on which this Release is
executed, including, but not limited to, those which were, could have been or
could be the subject of an administrative or judicial proceeding filed by the
Executive or on his behalf under federal, state or local law, whether by
statute, regulation, in contract or tort, and including, but not limited to,
every claim for front pay, back pay, wages, bonus, fringe benefit, any form of
discrimination (including but not limited to, every claim of race, color, sex,
religion, national origin, disability or age discrimination), wrongful
termination, emotional distress, pain and suffering, breach of contract,
compensatory or punitive damages, interest, attorney’s fees, reinstatement or
reemployment. If any court rules that such waiver of rights to file, or have
filed on his behalf, any administrative or judicial charges or complaints is
ineffective, the Executive agrees not to seek or accept any money damages or any
other relief upon the filing of any such administrative or judicial charges or
complaints. The Executive relinquishes any right to future employment with the
Company and the Company shall have the right to refuse to re-employ the
Executive without liability. The Executive acknowledges and

 

- 28 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

agrees that even though claims and facts in addition to those now known or
believed by him to exist may subsequently be discovered, it is his intention to
fully settle and release all claims he may have against the Company and the
persons and entities described above, whether known, unknown or suspected.

 

2. Subject to Paragraph 3 below, the Company releases and forever discharges,
and by this instrument releases and forever discharges, the Executive from all
debts, obligations, promises, covenants, agreements, endorsements, bonds,
controversies, suits, actions, causes of action, judgments, damages, expenses,
claims or demands of any kind whatsoever (whether known or unknown), in law or
in equity, which it ever had, now has, or which may arise in the future
regarding any matter arising on or before the execution of this Release
regarding the Executive’s employment with or the Executive’s leaving the
employment of the Company.

 

3. The Company and the Executive acknowledge and agree that the release
contained in Paragraphs 1 and 2 does not, and shall not be construed to, release
or limit the scope of any existing obligation of the Company (i) to pay or
provide any compensation or benefit required to be paid or provided under the
Employment Agreement, (ii) to indemnify the Executive for his acts as an officer
or director of the Company in accordance with the bylaws of the Company and the
policies and procedures of the Company that are presently in effect including
Section 14 of the Employment Agreement, or (iii) to the Executive and his
eligible, participating dependents or beneficiaries under any existing welfare,
retirement or other fringe-benefit plan or program of the Company in which the
Executive and/or such dependents are participants. The Company and the Executive
acknowledge and agree that the release contained in Paragraphs 1 and 2 does not
apply to any causes of action arising under or in connection with (x) the
Executive’s willful misconduct or any similar action or actions not known by the
Company as of the date of this Release nor (y) any post-termination of
employment obligations of the Company or the Executive under the Employment
Agreement.

 

4. The Executive acknowledges that he has been provided at least 21 days to
review the Release and has been advised to review it with an attorney of his
choice. In the event the Executive elects to sign this Release prior to this 21
day period, he agrees that it is a knowing and voluntary waiver of his right to
wait the full 21 days. The Executive further understands that he has 7 days
after the signing hereof to revoke it by so notifying the Company in writing,
such notice to be received by                          within the 7-day period.
The Executive further acknowledges that he has carefully read this Release, and
knows and understands its contents and its binding legal effect. The Executive
acknowledges that by signing this Release, he does so of his own free will and
act and that it is his intention that he be legally bound by its terms.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- 29 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

PERRY ELLIS INTERNATIONAL, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:        

 

--------------------------------------------------------------------------------

    George Feldenkreis

 

- 30 -